        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 1 of 18




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


MICHELE SUSINO, individually and on
behalf of others similarly situated,

                      Plaintiff,                          DECISION AND ORDER

               v.                                         6:20-CV-06249 EAW

LACY KATZEN LLP,

                      Defendant.



                                         INTRODUCTION

       Plaintiff Michele Susino (“Plaintiff”) brings this putative class action against

defendant Lacy Katzen LLP (“Defendant”) alleging violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). (Dkt. 1). Presently before the Court

is Defendant’s motion to dismiss for failure to state a claim pursuant to Federal Rule of

Civil Procedure 12(b)(6). (Dkt. 8). For the reasons set forth below, Defendant’s motion

to dismiss is granted in its entirety.

                                         BACKGROUND

I.     Factual Background

       The following facts are taken from Plaintiff’s amended complaint (Dkt. 7),

including the document attached thereto as Exhibit 1. As is required at this stage of the

proceedings, the Court treats Plaintiff’s factual allegations as true.




                                             -1-
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 2 of 18




       Plaintiff is a consumer as defined by 15 U.S.C. § 1692(a)(3) who owes an alleged

debt as defined by 15 U.S.C. § 1692(a)(5). (Dkt. 7 at ¶¶ 7, 14-17). The alleged debt was,

at a time unknown to Plaintiff, assigned or otherwise transferred to Defendant, which is a

debt collector as defined by 15 U.S.C. § 1692(a)(6). (Dkt. 7 at ¶¶ 13, 18).

       In an effort to collect the alleged debt, Defendant sent Plaintiff a letter dated October

17, 2019. (Id. at ¶ 20 and Ex. 1). The Court hereinafter refers to Defendant’s letter of

October 17, 2019, as the “Letter.” The Letter was the initial written communication

Plaintiff received from Defendant regarding the alleged debt. (Id. at ¶ 23). As discussed

more fully below, Plaintiff contends that the Letter violated certain requirements of the

FDCPA.

II.    Procedural Background

       Plaintiff commenced the instant action on April 17, 2020. (Dkt. 1). On June 18,

2020, Defendant filed a motion to dismiss Plaintiff’s complaint. (Dkt. 5). Plaintiff then

filed the amended complaint on July 9, 2020 (Dkt. 7), and the Court accordingly denied

Defendant’s motion to dismiss the original complaint as moot (Dkt. 10). Defendant filed

the instant motion to dismiss the amended complaint on July 30, 2020. (Dkt. 9). Plaintiff

filed her response on August 24, 2020 (Dkt. 13), and Defendant filed its reply on August

31, 2020 (Dkt. 14).

                                       DISCUSSION

I.     Legal Standard

       “In considering a motion to dismiss for failure to state a claim pursuant to Rule

12(b)(6), a district court may consider the facts alleged in the complaint, documents
                                             -2-
         Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 3 of 18




attached to the complaint as exhibits, and documents incorporated by reference in the

complaint.” DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). To

withstand dismissal, a complaint must set forth “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Turkmen

v. Ashcroft, 589 F.3d 542, 546 (2d Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)).

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitle[ment] to relief requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (internal

quotations and citations omitted). “To state a plausible claim, the complaint’s ‘[f]actual

allegations must be enough to raise a right to relief above the speculative level.’” Nielsen

v. AECOM Tech. Corp., 762 F.3d 214, 218 (2d Cir. 2014) (quoting Twombly, 550 U.S. at

555).

II.     General FDCPA Principles

        “The Second Circuit has established two principles to assist courts in applying the

[FDCPA]. First, ‘because the FDCPA is primarily a consumer protection statute,’ its terms

must be construed liberally to achieve its congressional purpose.” Derosa v. CAC Fin.

Corp., 278 F. Supp. 3d 555, 559 (E.D.N.Y. 2017) (quoting Avila v. Riexinger & Assocs.,

LLC, 817 F.3d 72, 75 (2d Cir. 2016)), aff’d, 740 F. App’x 742 (2d Cir. 2018). “Congress
                                             -3-
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 4 of 18




enacted the FDCPA to ‘eliminate abusive debt collection practices by debt collectors, to

insure that those debt collectors who refrain from using abusive debt collection practices

are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.’” Arias v. Gutman, Mintz, Baker & Sonnenfeldt

LLP, 875 F.3d 128, 134 (2d Cir. 2017) (quoting 15 U.S.C. § 1692(e)).

       “The second principle is that, in considering whether a collection notice violates

Section 1692e, [courts in this Circuit] apply the ‘least sophisticated consumer’ standard.”

Avila, 817 F.3d at 75; see Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85, 90 (2d

Cir. 2008) (“In this Circuit, the question of whether a communication complies with the

FDCPA is determined from the perspective of the ‘least sophisticated consumer.’” (quoting

Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993))); Kropelnicki v. Siegel, 290 F.3d

118, 127 (2d Cir. 2002) (stating that the “least-sophisticated-consumer standard” is used to

“effectuate” the FDCPA’s purpose of “protect[ing] consumers from deceptive or harassing

actions taken by debt collectors”).

       “This hypothetical consumer is a ‘naïve’ and ‘credulous’ person,” Ceban v. Capital

Mgmt. Servs., L.P., No. 17-CV-4554 (ARR) (CLP), 2018 WL 451637, at *2 (E.D.N.Y. Jan.

17, 2018) (quoting Altman v. J.C. Christensen & Assocs., Inc., 786 F.3d 191, 193 (2d Cir.

2015)), who is absent “the astuteness of a ‘Philadelphia lawyer’ or even the sophistication

of the average, everyday, common consumer,” Avila, 817 F.3d at 75 (quoting Russell v.

Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996)). “However, she is ‘neither irrational nor a

dolt.’” Ceban, 2018 WL 451637, at *2 (quoting Ellis v. Solomon & Solomon, P.C., 591

F.3d 130, 135 (2d Cir. 2010)).        As the Seventh Circuit has aptly explained, “[t]he
                                            -4-
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 5 of 18




‘unsophisticated consumer’ isn’t a dimwit. She may be uninformed, naive, [and] trusting,

but she has rudimentary knowledge about the financial world and is capable of making

basic logical deductions and inferences.” Wahl v. Midland Credit Mgmt., Inc., 556 F.3d

643, 645 (7th Cir. 2009) (quotations and citations omitted); accord Greco v. Trauner,

Cohen & Thomas, L.L.P., 412 F.3d 360, 363 (2d Cir. 2005) (“We have observed . . . that

in crafting a norm that protects the naive and the credulous the courts have carefully

preserved the concept of reasonableness, and that some courts have held that even the least

sophisticated consumer can be presumed to possess a rudimentary amount of information

about the world and a willingness to read a collection notice with some care.” (quotations

and citations omitted)).

       It is not entirely settled “whether breach of the least sophisticated consumer standard

is a question of law or fact[.]” Paul v. Enhanced Recovery Co., LLC, No. 19-CV-4664

JMA AYS, 2020 WL 6746792, at *4 (E.D.N.Y. Nov. 17, 2020) (citation omitted).

However, “the trend in the Second Circuit is to treat this question as a matter of law that

can be resolved on a motion to dismiss.” Id. (citation omitted); see also Schik v. Miramed

Revenue Grp., LLC, No. 18-CV-7897 (NSR), 2020 WL 5659553, at *4 (S.D.N.Y. Sept. 23,

2020) (“Because the standard depends on a hypothetical ‘least sophisticated consumer,’ a

letter’s compliance with the FDCPA is often determined as a matter of law on a motion to

dismiss.”); Nicholson v. Forster & Garbus LLP, No. 11 Civ. 524 (SJF) (WDW), 2013 WL

2237554, at *3 n.6 (E.D.N.Y. May 17, 2013) (“Whether a communication by a debt

collector is misleading to the least sophisticated consumer is an objective question that may

be determined by the Court as a matter of law.”), aff’d, 570 F. App’x 40 (2d Cir. 2014).
                                            -5-
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 6 of 18




The Court agrees with the consensus view in this Circuit that it may consider as a matter

of law whether the Letter would have misled the least sophisticated consumer, and notes

that the parties have not argued to the contrary.

III.   Plaintiff’s Claims

       In her amended complaint, Plaintiff asserts four separate claims of FDCPA

violations by Defendant. The Court considers each claim below

       A.     First Count

       Plaintiff’s first claim asserts that the Letter violates 15 U.S.C. §§1692g and 1692e.

(Dkt. 7 at ¶¶ 28-49). “Section 1692g of the [FDCPA] states that when an independent debt

collector solicits payment it must provide the consumer with a detailed validation notice.

The notice must include the amount of the debt, the name of the creditor, a statement that

the debt’s validity will be assumed unless disputed by the consumer within 30 days, and

an offer to verify the debt and provide the name and address of the original creditor, if the

consumer so requests.” Russell, 74 F.3d at 34. Section 1692e “further prohibits debt

collectors from using any false, deceptive, or misleading representation or means in

connection with the collection of any debt.” Id. (quotation omitted).

       As is relevant to this case, § 1692g(a) requires a debt collector specifically to include

the following in the validation notice: “a statement that unless the consumer, within thirty

days after receipt of the notice, disputes the validity of the debt, or any portion thereof, the

debt will be assumed to be valid by the debt collector”; “a statement that if the consumer

notifies the debt collector in writing within the thirty-day period that the debt, or any

portion thereof, is disputed, the debt collector will obtain verification of the debt or a copy
                                             -6-
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 7 of 18




of a judgment against the consumer and a copy of such verification or judgment will be

mailed to the consumer by the debt collector”; and “a statement that, upon the consumer’s

written request within the thirty-day period, the debt collector will provide the consumer

with the name and address of the original creditor, if different from the current creditor.”

15 U.S.C. § 1692g(a)(3)-(5). The Letter conveys this information essentially verbatim,

stating in relevant part:

       Unless the consumer, within thirty days after the receipt of the notice,
       disputes the validity of the debt, or any portion thereof, the debt will be
       assumed to be valid by the debt collector. If the consumer notifies the debt
       collector in writing within the thirty-day period that the debt, or any portion
       thereof, is disputed, the debt collector will obtain verification of the debt or
       a copy of a judgment against the consumer (if a judgment exists) and a copy
       of such verification or judgment will be mailed to the consumer by the debt
       collector. Upon the consumer’s written request within the thirty-day period,
       the debt collector will provide the consumer with the name and address of
       the original creditor, if different from the current creditor.

(Dkt. 7-1 at 2).

       Plaintiff alleges that, notwithstanding the fact that the validation notice sent by

Defendant reproduces the statutory language, it is “deceptive” because it “is written in

third-person tense” and thus “does not advise the recipient that it has anything to do with

her.” (Dkt. 7 at ¶¶ 40-42). In other words, Plaintiff’s contention is that a verbatim

recitation of the statutorily required information is “deceptive,” and that Defendant was

required to replace the phrase “the consumer” with “you” in order to convey the required

information accurately and clearly. See generally Jacobson, 516 F.3d at 90 (noting that a

debt collector “has the obligation, not just to convey the information [required to be in the

validation notice], but to convey it clearly”).


                                             -7-
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 8 of 18




       This precise theory of deception does not appear to have previously been considered

by any court. (Cf. Dkt. 13 at 9 (“[T]his would appear to be a case of first impression to the

extent that Defendant points to no law directly on point, and Plaintiff has similarly found

none.”)). However, federal courts have concluded for decades that “a debt validation

notice which sets forth verbatim the mandatory language of section 1692g(a)[] cannot be

considered false, deceptive or misleading in violation of section 1692e.” Jang v. A.M.

Miller & Assocs., Inc., No. 95 C 4919, 1996 WL 435096, at *5 (N.D. Ill. July 31, 1996)

(collecting cases), aff’d, 122 F.3d 480 (7th Cir. 1997); see also Riccio v. Sentry Credit, Inc.,

954 F.3d 582, 594 (3d Cir. 2020) (“A collection notice can never mislead the least

sophisticated debtor by relying on the language Congress chose.”); Camacho v. Bridgeport

Financial, Inc., 430 F.3d 1078, 1082 (9th Cir. 2005) (“Collection notices that include the

statute’s verbatim language have been held not to be confusing. . . . Consumers can

comprehend the statute’s plain language.”)1; Kinkaid v. Allied Interstate, LLC, No. 8:11-

CV-2288-T-33MAP, 2012 WL 1574232, at *3 (M.D. Fla. May 3, 2012) (“[C]ourts have

held that debt collectors should not be penalized for stating the mandatory language of

§ 1692g verbatim.”); Long v. McMullen, Drury & Pinder, P.A., No. CIV.A. RDB-10-2776,

2011 WL 4458849, at *4 (D. Md. Sept. 23, 2011) (“[The debt validation notice] reproduced

verbatim the precise language used in the statute. . . . Accordingly, there is simply no

evidence that the Defendant engaged in any false, deceptive, or misleading representation



1
       The Second Circuit cited the Camacho case with approval in Hooks v. Forman,
Holt, Eliades & Ravin, LLC, 717 F.3d 282 (2d Cir. 2013). See id. at 286 (finding Camacho
“persuasive”).
                                             -8-
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 9 of 18




or means in connection with the collection of any debt.” (quotation omitted)); Shorty v.

Capital One Bank, 90 F. Supp. 2d 1330, 1332 (D.N.M. 2000) (“[A] debt validation notice

which sets forth verbatim the mandatory language of section 1692g(a)(4) cannot be

considered false, deceptive or misleading in violation of section 1692e.” (citation

omitted)). The reasoning behind these consistent holdings is clear and irrefutable—it

would be an absurd result to conclude that the precise language chosen by Congress to

inform a consumer of his or her rights is deceptive or misleading.

       Moreover, the “least sophisticated consumer” standard “protects consumers against

deceptive debt collection practices while also protecting debt collectors from liability for

‘bizarre or idiosyncratic’ interpretations of debt collection letters.” Paul, 2020 WL

6746792, at *4 (citation omitted). It would be bizarre indeed to read the references to “the

consumer” in the Letter as referring to anyone but Plaintiff, the addressee and holder of the

alleged debt. As noted above, the least sophisticated consumer may be naïve, but she is

not irrational, nor is she a dimwit. The least sophisticated consumer would understand that

the portions of the Letter setting forth the rights of “the consumer” were referring to rights

that she possessed.

       In her response papers, Plaintiff suggests that the validation notice is also unclear

because there “is no language on the first page of the Letter directing the recipient to the

second page of the Letter for a notice of her rights.” (Dkt. 13 at 20). However, the least

sophisticated consumer is “presumed to possess a rudimentary amount of information

about the world and a willingness to read a collection notice with some care.” Kolbasyuk

v. Capital Mgmt. Servs. LP, 918 F.3d 236, 239 (2d Cir. 2019) (quotations and citation
                                            -9-
       Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 10 of 18




omitted). Accordingly, courts in this Circuit have rejected the argument that “a debt

collection letter must otherwise direct the consumer’s attention to the required validation

notice,” because “such a requirement would itself contradict the notion that the least

sophisticated consumer is still rational and expected to read the entirety of a collection

letter.” Nunez v. Mercantile Adjustment Bureau, LLC, No. 19-CV-02962 PKCST, 2020

WL 2475619, at *8 (E.D.N.Y. May 13, 2020) (quotation and citation omitted); see also

Allen v. Advanced Call Ctr. Techs., L.L.C., No. 18-CV-2873 RRM AYS, 2019 WL

4887683, at *7 (E.D.N.Y. Sept. 30, 2019) (“The absence of language explicitly directing

the reader to the validation notice does not render a letter deficient as a matter of law.”).

Here, the Letter consists of only two pages. No consumer, even the least sophisticated,

needs to be explicitly told to read the second page of a two-page communication.

       Accordingly, Plaintiff’s first claim fails to plausibly allege a violation of the FDCPA

and Defendant is entitled to dismissal thereof.

       B.     Second Count

       Plaintiff’s second claim again asserts a violation of § 1692g and § 1692e, this time

related to the following statement on page two of the Letter, following the validation notice:

“Any writing which disputes the validity of the debt or any portion thereof, or any writing

requesting the name and address of the original creditor may be sent to the mailing address

identified above.” (Dkt. 1 at ¶¶ 50-74). Plaintiff contends that this statement would leave

the least sophisticated consumer confused as to the address to which written disputes were

to be sent, because: (1) the mailing address does not appear directly above the quoted

sentence; and (2) there is no address on page two of the Letter. (Id. at ¶¶ 61-62).
                                            - 10 -
       Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 11 of 18




Accordingly, Plaintiff claims that this language overshadows the validation notice. See

Jacobson, 516 F.3d at 90 (explaining that “a debt collector violates § 1692g(a), even if the

collector includes an accurate validation notice, if that notice is overshadowed or

contradicted by other language in communications to the debtor,” and that “[a] notice

overshadows or contradicts the validation notice if it would make the least sophisticated

consumer uncertain as to her rights” (quotation omitted)).

       Plaintiff’s second claim also fails as a matter of law. The letterhead of the Letter

plainly identifies the mailing address, stating: “Mailing Address: P.O. Box 22878,

Rochester, New York 14692-2878.” (Dkt. 17-1 at 2 (emphasis in original)). The least

sophisticated consumer would understand the phrase “the mailing address above” on page

two of the Letter to refer to the clearly identified mailing address set forth on page one.

       In opposition to the motion to dismiss, Plaintiff contends that the instruction to send

written disputes to the mailing address is confusing because there are two addresses found

in the letterhead—the mailing address, which is a P.O. box, and the main office address,

which is a street address. (See Dkt. 13 at 20-23). As an initial matter, the Court notes that

Plaintiff did not identify the inclusion of the main office address as a theory of liability in

the amended complaint. In any event, “[c]ourts in this Circuit regularly find that the

inclusion in a collection letter of two addresses for the same debt collector—one a street

address and the other a P.O. box—would not confuse the least sophisticated consumer.”

Nunez, 2020 WL 2475619, at *8. The Letter in this case unambiguously states that written

disputes should be sent to “the mailing address above,” and the mailing address is in turn

unambiguously labeled as such, with emphasis. The only reasonable reading of the Letter
                                            - 11 -
       Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 12 of 18




would inform the least sophisticated consumer that she needed to mail her dispute to the

P.O. box.

       The cases relied upon by Plaintiff—namely, Adler v. Penn Credit Corp., No. 19-

CV-7084 (KMK), 2020 WL 4474624 (S.D.N.Y. Aug. 3, 2020), Musarra v. Balanced

Healthcare Receivables, LLC, No. 19-CV-5814 ARR RML, 2020 WL 1166449 (E.D.N.Y.

Mar. 11, 2020), and Pinyuk v. CBE Grp., Inc., No. 17-CV-5753, 2019 WL 1900985

(E.D.N.Y. Apr. 29, 2019—are inapposite. As explained in Adler, these three cases all

concerned situations in which the debt collection letter included a detachable payment

coupon with multiple, unmarked addresses. 2020 WL 4474624, at *4-5. Here, there was

no detachable payment coupon, and the mailing address was clearly and unambiguously

labeled “Mailing Address.”

       Plaintiff further cites Carbone v. Caliber Home Loans, Inc., No. 15-CV-

4919(JS)(ARL), 2016 WL 8711197 (E.D.N.Y. Sept. 30, 2016), but Carbone is also not on

point. There, the debt collection letter instructed the consumer to send written disputes to

“the above referenced address,” but the address to which such disputes were to be sent

actually appeared after this instruction, while the only address that appeared above it was

a P.O. box designated for return service only. Id. at *4. In other words, the issue in

Carbone was not the inclusion of two addresses, but the placement of those addresses

relative to the statement “above referenced address.” In this case, the unambiguously

labeled mailing address is found at the top of the Letter, and the least sophisticated

consumer could only understand “the mailing address above” to refer thereto.



                                           - 12 -
       Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 13 of 18




       The Court is further unpersuaded by Plaintiff’s argument that the Letter’s generic

statement that Plaintiff should “direct any future communication regarding the above

account to our office” renders the Letter confusing as to the appropriate address to send

written disputes.   As Plaintiff notes, the FDCPA defines “communication” as “the

conveying of information through any medium.”                15 U.S.C. § 6292a(2).           A

“communication” would thus include a telephone call or an office visit, and it was neither

confusing nor deceptive for Defendant to provide its physical address and telephone

number, to accommodate consumers who might wish to communicate in such a manner.

Nor does the provision of such information overshadow the unambiguous designation of

the P.O. box as the mailing address to which written disputes should be directed. See

Saraci v. Convergent Outsourcing, Inc., No. 18-CV-6505 (BMC), 2019 WL 1062098, at

*2-3 (E.D.N.Y. Mar. 6, 2019) (finding that least sophisticated consumer would not be

confused by debt collection letter’s reference to “this office” where the correct mailing

address was clearly identified).

       For all these reasons, the Court finds, as a matter of law, that the least sophisticated

consumer would not be confused about their rights by the instruction to send written

disputes to “the mailing address identified above,” and that this instruction does not

overshadow the validation notice. Accordingly, dismissal of Plaintiff’s second claim is

warranted.

       C.     Third Count

       Plaintiff’s third claim also alleges a violation of §§ 1692g and 1692e based on an

overshadowing theory—this time, on the basis that the Letter is “on the letterhead of ‘Lacy
                                            - 13 -
        Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 14 of 18




Katzen, LLP Attorneys at Law’” but “contains no statement pertaining to Plaintiff’s rights

following its indication that Plaintiff’s account was assigned to a law firm,” “fails to advise

that the fact Plaintiff’s account was assigned to a law firm does not override the Plaintiff’s

right to dispute the debt,” “fails to advise that the fact Plaintiff’s account was assigned to a

law firm does not override the Plaintiff’s right to demand validation of the debt,” and “fails

to advise that the fact Plaintiff’s account was assigned to a law firm does not override the

Plaintiff’s right to request information concerning the current creditor.” (Dkt. 1 at ¶¶ 75-

110).

        “A debt collection letter on a law firm’s letterhead does not inherently overshadow

the validation notice.” Hochhauser v. Grossman & Karaszewski, PLLC, No. 19-CV-2468

ARR RML, 2020 WL 2042390, at *5 (E.D.N.Y. Apr. 28, 2020). Instead, the Court looks

to whether there are other aspects of the Letter that could lead the least sophisticated

consumer “to believe she was being sued or will be sued,” thereby discouraging her from

exercising her validation rights. Id. The mere fact that a debt collection letter is from an

attorney does not satisfy this standard—to the contrary, “[t]he claim that every collection

letter from an attorney carries an implied threat of legal action has been described by courts

as overbroad and frivolous.” Gervais v. Riddle & Assocs., P.C., 479 F. Supp. 2d 270, 274

(D. Conn. 2007) (quotations and citations omitted).

        Here, nothing about the Letter suggests that legal action is at hand. Further, nothing

in the case law nor the FDCPA itself supports Plaintiff’s theory that a law firm, when acting

as a debt collector, is required to expressly state that the rights set forth in the validation

notice are not diminished because of the law firm’s involvement. “The validation notice
                                             - 14 -
       Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 15 of 18




clearly describes the plaintiff’s rights, and the fact that the letter is from a law firm does

not overshadow the validation notice.” Solovyova v. Grossman & Karaszewski PLLC, No.

19-CV-2996, 2021 WL 535209, at *6 (E.D.N.Y. Feb. 12, 2021). Defendant is entitled to

dismissal of Plaintiff’s third claim.

       D.     Fourth Count

       Plaintiff’s fourth and final claim is that Defendant violated § 1692e(3), which

“prohibits a debt collector from using the false representation or implication that any

individual is an attorney or that any communication is from any attorney,” by falsely

implying that there had been meaningful attorney involvement in the sending of the Letter.

(Dkt. 1 at ¶¶ 111-26). The Letter is drafted on law firm letterhead and is signed by an

attorney. (Dkt. 7-1 at 1-2).

       “The Second Circuit has recognized that debt collection letters printed on ‘law firm

letterhead, standing alone, does represent a level of attorney involvement to the debtor

receiving the letter. And if the attorney or firm had not, in fact, engaged in that implied

level of involvement, the letter is, therefore, misleading within the meaning of the

FDCPA.” Bitzko v. Weltman, Weinberg & Reis Co., LPA, No. 1:17-CV-00458 BKS DJS,

2019 WL 4602329, at *4 (N.D.N.Y. Sept. 23, 2019) (quoting Greco v. Trauner, Cohen &

Thomas, L.L.P., 412 F.3d 360, 364 (2d Cir. 2005)). Defendant does not, nor could it,

dispute this well-established case law.      Instead, Defendant contends that Plaintiff’s

allegation that there was no meaningful attorney involvement in drafting the Letter is

conclusory and thus insufficient to render Plaintiff’s fourth claim plausible.



                                            - 15 -
          Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 16 of 18




          The Court agrees with Defendant. The amended complaint alleges, on information

and belief and with no further elaboration, that “no attorney employed by Defendant had

any meaningful involvement in the day-to-day collection of Plaintiff’s alleged debt.” (Dkt.

1 at ¶ 116). “A plaintiff cannot avoid the necessity of pleading a plausible claim supported

by factual allegations merely by asserting statements ‘upon information and belief’ without

explaining the basis for the belief.” Whiteside v. Hover-Davis, Inc., No. 19-CV-6026 CJS,

2020 WL 979785, at *4 (W.D.N.Y. Feb. 28, 2020). Plaintiff’s amended complaint sets

forth no basis for her conclusory assertion of no meaningful attorney involvement and is

thus not plausible. See Barata v. Nudelman, Klemm & Golub, P.C., No. CIV. 2:13-4274

KM, 2015 WL 733628, at *3 (D.N.J. Feb. 19, 2015) (dismissing claim for violation of

§ 1692e(3) because the plaintiff did “not plead any facts tending to suggest that there is

any foundation for the allegation that no attorney reviewed the letters before they were

sent”).

          In opposition to the motion to dismiss, Plaintiff indicates that the factual basis for

her allegation of no meaningful attorney involvement is the statement in the Letter that

“[Defendant is] sending this letter based on account information provided by our

client. . . .” (Dkt. 13 at 26). Setting aside the fact that Plaintiff failed to include these

allegations in her amended complaint—her second attempt to identify an FDCPA violation

in the Letter—the Court finds this to be an insufficient basis to infer a lack of attorney

involvement. It is true that another district court in this Circuit has found a statement in a

debt collection letter that a law firm is “relying entirely on information provided by” a

client “suggests that the defendant sent the plaintiff [the] letter based solely on information
                                              - 16 -
       Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 17 of 18




provided by the creditor, without any attorney review,” and thus can support a claim for

violation of § 1692e(3). Hochhauser, 2020 WL 2042390, at *6 (emphasis added); see also

Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 304 (2d Cir. 2003) (explaining that

“merely being told by a client that a debt is overdue is not enough” to constitute meaningful

attorney involvement). However, unlike the debt collection letter at issue in Hochhauser,

the language in the Letter does not suggest that the only basis for the information set forth

therein is the account information provided by Defendant’s client. “[A]lthough . . . an

attorney may not rely entirely on his client’s assertions about circumstances of an

individual debtor, . . . where an attorney has reason to believe that the client is providing

reliable information, some degree of reliance is permissible.”          Miller v. Wolpoff &

Abramson, L.L.P., 471 F. Supp. 2d 243, 254 (E.D.N.Y. 2007) (emphasis in original).

Indeed, it is difficult to imagine how an attorney acting as debt collector could avoid basing

his assessment of the appropriate course of action at least in part on the account information

provided by his client. Accepting Plaintiff’s newly articulated theory as a sufficient basis

for pleading lack of attorney involvement would be tantamount to finding that such a claim

can be asserted whenever a law firm functions as debt collector, and there is no basis for

such a conclusion in either the text of the FDCPA or the case law interpreting it.

       In sum, the Letter’s explanation that it is based on account information provided by

Defendant’s client does not render the assertion of no meaningful attorney involvement

plausible, nor has Plaintiff identified any other factual allegations that could form the basis

for this claim. Accordingly, dismissal of Plaintiff’s fourth and final cause of action is

warranted. See Richardson v. Midland Funding, LLC, No. CIV. CCB-13-1356, 2013 WL
                                            - 17 -
         Case 6:20-cv-06249-EAW Document 17 Filed 03/08/21 Page 18 of 18




6719110, at *8 (D. Md. Dec. 18, 2013) (dismissing claim for violation of § 1692(e)(3)

where the plaintiff had failed to allege facts supporting the conclusion of no meaningful

attorney involvement), aff’d, 583 F. App’x 124 (4th Cir. 2014).

                                      CONCLUSION

         For the foregoing reasons, Defendant’s motion to dismiss (Dkt. 8) is granted. The

Clerk of Court is directed to close this case.

         SO ORDERED.



                                                     ________________________________
                                                     ELIZABETH A. WOLFORD
                                                     United States District Judge
Dated:         March 8, 2021
               Rochester, New York




                                            - 18 -
